Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination. 
IDS as filed are considered.
Drawings as filed are accepted.
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of consideration of the claims, searches conducted and evaluation of references pertinent to the invention as claimed. 
Specifically:
References considered relevant to the invention includes:
Jang et al. (US 2020/0160615)
While Jang discloses constructing a facial model in triaxial data format, Jang however differs from the claimed invention in that it does not perform a facial correction using a compensation value associated with a heat map comparison, and resulting to a gaze angle. 
Karmarkar et al. (US 2015/0135309) - a computer-implemented method includes the step of providing an image to a user. The image is provided with a computer display. An eye-tracking data is obtained from the user when the user views the image. The eye-tracking data is obtained with an eye-tracking system. A user attribute is determined based on the eye-tracking data. The user is enabled to access a digital resource when the user attribute is associated with a permission to access the digital resource. The user attribute can be a personhood state. The digital resource can be a web page document. An instruction can be provided to the user regarding a pattern of viewing the image. The pattern of viewing the image can include instructing the user to gaze on a specified sequence of image elements.
Karmarkar discloses constructing an analysis for eye tracking in which angle of a gaze is determined, Jang however differs from the claimed invention in that it does not perform a facial correction using a compensation value associated with a heat map comparison. 
Wu et al. (US 2019/0246036) - A computer-implemented method of acquiring visual data is provided that comprises: determining, by one or more processors, a gaze point of a person in a vehicle; detecting, by the one or more processors, a gesture by the person in the vehicle; and in response to the detection of the gesture, causing, by the one or more processors, a camera to acquire visual data corresponding to the gaze point of the person.
Similar to Karmarkar, Wu discloses analysis of gaze points of a person, however it does not take into account facial triaxial values and facial landmark point in order to obtain a heat map comparison and to perform a facial correction accordingly. 
Suzuki et al. (US 2019/0271644) - The illumination optical system and the detection optical system are disposed such that an image of a pupil of the illumination optical system is formed at a pupil position of the detection optical system. The image of the pupil of the illumination optical system is decentered relative to a pupil of the detection optical system due to refraction caused by the sample. The illumination optical system, the detection optical system, and the optical member are configured such that quantity of light passing through the pupil of the detection optical system changes by decentering. 
Suzuki also discloses a system for pupil tracking through sampling of images, however it does not discloses facial correction process that is based on a heat map comparison, in which the heat map is created from triaxial position and landmarks. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645